      Case 1:20-cr-00298-LGS Document 43 Filed 08/25/21 Page 1 of 1




                                                   August 23, 2021

VIA ECF                               Application Granted. The Clerk of the Court is directed to
Honorable Lorna G. Schofield
                                      terminate the letter motion at docket number 42.
United States District Judge
Southern District of New York
                                      Dated: August 24, 2021
40 Foley Square
New York, NY 10007                    New York, New York

       Re:    United States v. Joshua Alba,
              20 Cr. 298 (LGS)

Honorable Judge Schofield:

I write to respectfully request that Your Honor authorize travel for Mr. Alba to the
Dominican Republic, where much of his family resides. If granted, Mr. Alba would travel
between the 8th and 13th of November, 2021. I have spoken with United States Probation
Officer Joseph Barlow, who supervises Mr. Alba, and who does not object to the Court’s
authorization of the requested travel. I have also discussed this matter with Assistant
United States Attorney Lara Pomerantz, who, on behalf of the Government, does not
object.

Thank you for considering this application.

                                       Respectfully submitted,
                                       /s/
                                       Christopher A. Flood
                                       Assistant Federal Defender

                                       SO ORDERED:


                                      __________
                                      HONORABLE LORNA G. SCHOFIELD
                                      United States District Judge

cc: All counsel (by ECF)
